Citation Nr: 0910352	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  05-34 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a gunshot wound to the right ankle.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1963 to August 
1984. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that denied the benefit sought on appeal.  
The Veteran appealed that decision and the case was referred 
to the Board for appellate review.  

In his substantive appeal, the Veteran expressed his desire 
for a hearing before a Veterans Law Judge sitting at the 
local RO.  Such a hearing was scheduled in January 2008, but 
he did not report.  He has not offered an explanation for his 
absence or requested that his hearing be rescheduled.  
Accordingly, the Board will review his case as if he withdrew 
his request for a personal hearing.  See 38 C.F.R. 
§ 20.704(d) (2008).  

In April 2008 the Board remanded the claim to the RO for an 
additional VA examination and compliance with VA notice 
requirements.  The requested development has been completed 
and no further action is necessary to comply with the Board's 
remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's service-connected right ankle disorder is 
manifested by no more than moderate limitation in 
dorsiflexion motion.




CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for residuals of a gunshot wound to the right ankle have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5271 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's claim arises from an appeal of the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
post-service reports of VA and private treatment and 
examination.  Moreover, the Veteran's statements in support 
of the claim are of record.  The Board has carefully reviewed 
such statements and concludes that no available outstanding 
evidence has been identified.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion

The Board has reviewed all of the evidence in the claims 
file, with an emphasis on the medical evidence for the rating 
period on appeal.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim on appeal.  

Increased Ratings

The Veteran essentially contends that the evaluation he has 
received for his right ankle disorder does not accurately 
reflect the severity of that condition, and that he is 
entitled to a higher rating.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v.Derwinski, 1 Vet.App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Throughout the rating period on appeal, the Veteran's 
residuals of a gunshot wound to the right ankle have been 
evaluated as 10 percent disabling pursuant to Diagnostic Code 
5271.  Under that diagnostic code, moderate limitation 
warrants a 10 percent rating, while marked limited motion 
warranted a 20 percent rating.  38 C.F.R. § 4.71a (2008).  
Moreover, in applying these criteria, the Board notes that 
full ankle motion is to 20 degrees of dorsiflexion and 45 
degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.  

Moreover, in evaluating musculoskeletal disabilities, the 
Board must consider additional functional limitation due to 
factors such as pain, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.40, 4.45; Deluca v. 
Brown, 8 Vet. App. 202, 206-07 (1995). 

A December 2004 VA examination indicates that the Veteran had 
surgery to treat his gunshot wound and the surgeon removed 
part of the fragments of the bullet in the area of the ankle.  
He also removed a spur on the ankle.  Upon physical 
examination, the Veteran had a normal gait.  There was some 
slight pronation of the ankle, but the ankle otherwise had 
good alignment.  There was no tenderness to palpation or 
evidence of crepitus.  Dorsiflexion was to 15 degrees and 
plantar flexion was to 45 degrees.  Both of these movements 
caused some pain at the terminal part of the range of motion.  
While there was some pain with motion, there was no loss of 
range of motion or increased pain with repetition.  

Upon subsequent VA examination in July 2008, right ankle 
dorsiflexion was limited to 15 degrees and flexion was to 45 
degrees.  No pain was noted upon physical examination.  

The above clinical evidence demonstrates some moderate 
limitation of dorsiflexion motion.  While this condition 
undoubtedly affects the Veteran's life, marked limitation 
simply has not been demonstrated, even when accounting for 
additional functional limitation due to factors such as pain 
and weakness.  Indeed, the December 2004 VA examination 
indicated that pain did not cause additional loss of motion 
even with repetitive movement.  Moreover, recent examination 
in July 2008 indicated no pain on physical examination.  

The Board has also considered whether any alternate 
diagnostic codes may serve as a basis for an increased rating 
here.  However, as there is no showing of ankylosis, 
Diagnostic Codes 5270 and 5272 is not for application.  There 
are no other relevant code sections for consideration.  In so 
finding, the Board has considered the propriety of a rating 
under 38 C.F.R. §§ 4.56 and 4.73, relating to muscle 
injuries.  However, although this case involves shell 
fragment wound residuals, such residuals have been shown to 
be solely orthopedic in nature (or have been appropriately 
evaluated through scar ratings that are not the subject of 
the instant appeal), and there is no showing of injury to any 
muscle groups.  Accordingly, the rating criteria pertaining 
to muscle injury are not found to apply here.  

In sum, there is no support for a rating in excess of 10 
percent for the Veteran's residuals of a gunshot wound to the 
right ankle for any portion of the rating period on appeal.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

In exceptional cases, an extraschedular rating may be 
assigned.  See 38 C.F.R. § 3.321(b)(1).  The Board has 
considered assignment of an extra-schedular evaluation under 
38 C.F.R. § 3.321(b)(1).  The record does not show that the 
Veteran's right ankle disorder alone has required frequent 
hospitalization, or that manifestations of that disability 
exceed those contemplated by the schedule criteria.  
Therefore, assignment of extra-schedular evaluations in this 
case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 
(1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

An initial rating in excess of 10 percent for residuals of a 
gunshot wound to the right ankle disorder is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


